Citation Nr: 1039671	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  03-14 447	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant's spouse had qualifying service (and was a 
Veteran) for the purpose of establishing entitlement to VA death 
benefits.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant alleges that her deceased husband had recognized 
guerilla service with the U.S. Armed Forces of the Far East 
(USAFFE) during World War II.  He died in August 1989.  The case 
is before the Board of Veterans' Appeals (Board) on remand from 
the United States Court of Appeals for Veterans Claims (Court).  
The case was originally before the Board on appeal from June 2002 
and October 2002 decisional letters from the Manila RO.  In a 
decision issued in February 2004, the Board denied the 
appellant's spouse Veteran status.  The appellant appealed that 
decision to the Court (where she was represented by an attorney, 
Francis M. Jackson, Esq., who has since withdrawn from this 
case).  In June 2008, the Court issued an order that vacated the 
February 2004 Board decision and remanded the matter on appeal 
for readjudication consistent with the instructions outlined in 
the June 2008 Joint Motion for Remand (Joint Motion) by the 
parties.  In November 2009, the case was remanded for additional 
development in accordance with the Joint Motion and to satisfy 
notice requirements.

As an initial matter, the Board notes that while the appellant 
indicated in her April 2003 VA Form 9, substantive appeal, that 
she did not want a personal hearing, under 38 C.F.R. § 20.1304, 
she had a period of 90 days following the mailing of notice to 
her that her appeal had been certified to the Board or until the 
date of the decision of the Board, whichever came first, to 
request a personal hearing before the Board.  The appellant was 
notified in May 2003 that her appeal had been certified to the 
Board.  In June 2003 and July 2003, well within the 90 day period 
after notification of certification, she expressed a desire to be 
afforded a personal hearing before a Board member at the Manila 
RO.  As the appellant was not afforded a personal hearing at the 
time, in the November 2009 remand, the Board requested that the 
RO ascertain whether she still wished to be scheduled for a 
Travel Board/ videoconference hearing before the Board.  In a 
statement received in July 2010, the appellant indicated she no 
longer desired to attend a personal hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on her part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the appellant in the 
development of the facts pertinent to her claim.  See 38 C.F.R. 
§ 3.159 (2010).

Pursuant to the June 2008 Joint Motion, the appellant's claim was 
remanded in November 2009 for another National Personnel Records 
Center (NPRC) records search to ascertain whether her spouse had 
any recognized active military search.  Specifically, it was 
requested that the NPRC conduct a records search under the 
various information she had provided (via certifications received 
from the General Headquarters of the Armed Forces of the 
Philippines, Office of the Adjutant General (Form AGNR2) in 
November 1997 and October 2002), including the following 
identifying information: 

(a)	[redacted]; service number [redacted]; date of 
enlistment, August 24, 1946; and date of discharge, July 
10, 1949.

(b)	[redacted]; service number [redacted]; date and 
plate of birth, October 15, 1927 - Mauban, Tayabas; date of 
enlistment, November 15, 1943; and date of discharge, 
February 2, 1946.

The RO sought another certification of the appellant's spouse's 
military service in January 2010 (with response received from the 
NPRC in March 2010).  A review of the request shows that it 
complied fully with the instructions outlined in the November 
2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes, however, that additional evidence/information 
was received from the appellant in March 2010.  Such evidence 
included a copy of her spouse's PA AGO Form 55, Philippine Army 
certificate of discharge, dated in April 1946.  It states that 
[redacted], service number [redacted], was enlisted at Laguna 
on April 12, 1943, for the Markings Fil-American Forces, and 
was discharged honorably as of February 2, 1946.  This document 
provides additional information that has not been submitted to 
the NPRC for certification; in particular, an earlier enlistment 
date as well as the name of a recognized guerilla unit.  The 
Board is well aware that this matter has been advanced on the 
Board's docket; however, given the appellant's further submission 
of identifying information (and particularly in light of the 
stated rationale for the Joint Motion), another verification of 
the appellant's spouse's alleged service is necessary.  See 
Capellan v. Peake, 539 F.3d 1737, 1382 (Fed. Cir. 2008) (VA must 
ensure that service department certifications as to whether an 
individual served in the Armed Forces of the United States are 
based on all available evidence, including any new evidence of 
service that a claimant submits to VA subsequent to a 
verification of service).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. 	The RO should arrange for another 
NPRC records search to ascertain whether the 
appellant's spouse had any recognized active 
military service.  The RO should provide the 
NPRC with a copy of his PA AGO Form 55 so 
that a records search may be conducted based 
on the information contained therein 
(specifically including the earlier 
enlistment date of April 12, 1943, and the 
unit of assignment, Markings Fil-American 
Forces).

2. 	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the appellant the 
opportunity to respond.  The case should then 
be returned to the Board.

The purpose of this remand is to implement the mandates of the 
Court as expressed in the Joint Motion, and to ensure that all 
necessary development is completed.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

